Citation Nr: 1534762	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a right elbow disorder.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from three rating decisions by the RO in Portland, Oregon.

In May 2009, the RO denied service connection for a neck injury.  In May 2010, the Veteran filed a notice of disagreement (NOD) with respect to that issue.  The RO issued a statement of the case (SOC) in October 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.

In October 2009, the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective March 26, 2007.  After the Veteran submitted additional evidence in support of his claim in January 2010, the RO issued another rating decision in April 2010 continuing the 30 percent rating.n.  Thereafter, in April 2011, the Veteran filed a NOD with respect to the initial rating assigned.  

In August 2012, the RO denied service connection for a right elbow injury.  In July 2013, the Veteran filed a notice of disagreement (NOD) with respect to that issue.

In May 2014, the  RO issued a statement of the case (SOC) with respect to the claims for service connection for a right elbow injury and a neck injury, , and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2014.

In June 2015, the Veteran testified during  Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing has been associated with the record.  During  the hearing, the Veteran submitted additional evidence in support of his claim, namely a June 2015 letter from a licensed professional counselor, along with a waiver of initial agency of original jurisdiction (AOJ) consideration.  38 C.F.R. §§ 20.800, 20.1304 (2014).

Because the claim involving PTSD emanates from the Veteran's disagreement with the initial rating assigned following the award of service connection, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.

For the reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

Initially, with regard to the Veteran's claim for a higher initial rating for PTSD, the Board notes that the Veteran was last afforded a VA examination for evaluation of his PTSD in August 2009.  During the examination, the examiner noted that there was no evidence of auditory or visual hallucinations or delusions.  However, during his June 2015 hearing, the Veteran submitted a letter from a licensed professional counselor that stated that the Veteran suffered from auditory hallucinations, and that his overall condition had worsened.

In light of these statements, the time period since the last VA examination, and, hence, the possibility of worsening of his service-connected PTSD, the Veteran should be afforded a new VA examination in order to assess the current nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As for the  claims for service connection for a right elbow disorder and a cervical spine disorder, the Veteran has contended that these disorders are related to injuries he sustained while in service.  Specifically, with regard to his cervical spine disorder, during the hearing before the undersigned, the Veteran testified that he was sent to rescue an airplane that had to make an emergency landing in the water.  As his boat approached the site, it crashed into a wave.  The Veteran felt a jolt in his neck and felt a shockwave down his spine.  The Veteran stated that, although he informed his chief about his symptoms, the injury and the circumstances surrounding the injury were not recorded in his service treatment records.

With regard to his right elbow,  during his hearing, the Veteran stated that he injured his elbow during boot camp at the Orlando Naval Station.  Specifically, he stated that, as he was coming out of the shower, he slipped and hit his right elbow on a doorjamb.  The Veteran stated that his chief sent him to sick bay and that X-rays were taken, that his elbow was bandaged, and he was put on light duty for three days.  Post service, a January 2011 private treatment record indicates, with respect to the right elbow, a "suspect injury in the past" with perhaps a small amount of calcium in the bursa.  Following, X-ray, the diagnoses were spurring in the region of the medial epicondyle at the insertion of the common flexor tendon, as well as subtle adjacent dystrophic soft tissue calcification.

As regards the cervical spine, the Veteran's VA treatment records show he underwent an anterior discectomy and fusion of the C5, C6, and C7 vertebrae, as well as a bilateral decompression and medial nerve compression surgery in June and August 2011.  Additionally, the Veteran's private treatment records note numerous complaints of cervical pain that radiates down to his hands.


Pursuant to VA's duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (a) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) established that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service.  38 C.F.R. § 3.159 (2014).  In McLendon v. Nicholson, 20 Vet. App. 79,  (2006), the United States Court of Appeals for Veterans Claims noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the Veteran's military service, is a low threshold.  McLendon, 20 Vet. App. at 83.

To date, no VA examination has been conducted or medical opinion otherwise sought on the matter of the  etiology of the Veteran's cervical spine disorder or right elbow disorder. However, in light of the evidence currently of record, to include the Veteran's competent testimony as to the occurrence of an in-service injury, as well as his current VA and private treatment records showing current disabilities, the Board finds that the threshold requirements discussed in McLendon are met, thus warranting an examination in accordance with the duty to assist.  See Charles v. Principi, 16Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

In doing so, the Board concludes that, in order to fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, the examination should reflect review of the entire claims file and should provide an opinion addressing what relationship, if any, the Veteran's cervical spine disorder or his right elbow disorder have to his active military service.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Green v. Derwinski, 1 Vet. App. 121, 124 (1991 (duty to assist may include conducting "a thorough and contemporaneous medical examination, one which takes into account the record of prior medical treatment, so that the evaluation of the claims disability will be a fully informed one").

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in the denial of the claim(s).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Notably, the Board notes that the Veteran has contended that his service treatment records are incomplete, to specifically include records pertaining to the treatment he received for his right elbow injury while in boot camp at the Orlando Naval Station in 1970.  See Hearing Transcript, June 2015.VA has a duty to make continuing requests for records in the possession of a federal department unless VA concludes that such records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2)(2014).  In light of the Veteran's allegations of missing service treatment records, the Board finds that the AOJ must conduct an additional search for medical records directly with the medical facilities at the Orlando Naval Station.

Additionally, as VA treatment records dated through March 2014 have been associated with the claims file, the AOJ should obtain records of VA treatment since that date.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include pertaining to private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication of the claims.  The AOJ should also specifically discuss whether "staged rating" of the Veteran's PTSD (assignment of a different rating for distinct periods of time, based on the facts found) pursuant to Fenderson, supra, is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain all records of treatment of the Veteran from the medical facilities at the Orlando Naval Station.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since March 2014.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative  a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded a  VA examination, by an appropriate mental health professional, to obtain information as to the  severity of his service-connected PTSD.  

The contents of the entire, electronic claims file, to include a complete copy of this  REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.   

All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The examiner should identify, and comment on the nature, extent, frequency and/or severity (as appropriate), of all psychiatric symptoms found to be present, to include the impact of such on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in August 2009, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.  

Also, based on the examination findings/testing results, and review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since the March 2007 effective date of the award of service connection, the Veteran's  PTSD has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his right elbow and cervical spine, by an appropriate physician.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

For the right elbow and the cervical spine, each, the examiner should identify all  disability(ies) currently present or present at any point pertinent to the claims on appeal (even if currently asymptomatic or resolved)..

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical principles, as to whether at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during or is otherwise medically related to the Veteran's military service-to include  alleged in-service injuries and symptoms.  

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, and all lay evidence-to  include the Veteran's own assertions regarding in-service injuries as well as nature, onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7 To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, adjudicate the claims on appeal in light of all pertinent evidence added to the record (to particularly include all that added to the claims file since the last adjudication) and legal authority (to include, with respect to the claim for higher rating for PTSD, consideration of whether staged rating of the disability, pursuant to Fenderson (cited above) is appropriate).

10.  If any  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

